DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 02/25/2021 regarding claims 1-12 is fully considered. Of the above claims, claims 1, 7 and 10-13 have been amended.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-6 and 10-12 is the inclusion of the limitations of a printer that include first and second guide shafts provided along the ink ribbon feeding path between the ribbon holding shaft and the ribbon winding shaft to apply tension to the ink ribbon, wherein the ribbon holding shaft, the ribbon winding shaft, and the first and second guide shafts extend along a width direction of the ink ribbon, and at least one of the first and second guide shafts has a first end portion having a supporting pin extending along a ribbon feeding direction and a second end portion opposite to the first end portion, the second end portion being rotatable around the supporting pin to apply a twist to the ink ribbon in the width direction of the ink ribbon.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
claims 7-9 is the inclusion of method steps of a method of correcting a twist of an ink ribbon in a printer that include applying tension to the ink ribbon using a first guide shaft on the ribbon holding shaft side of the ink ribbon feeding path; applying tension to the ink ribbon using a second guide shaft on the ribbon winding shaft side of the ink ribbon feeding path; and pivoting the second guide shaft about a supporting pin extending along a ribbon feeding direction at a first end portion thereof to apply a twist to the ink ribbon in a width direction of the ink ribbon. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






8 March 2021
/KENDRICK X LIU/Examiner, Art Unit 2853    

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853